EXHIBIT 10.24.2

 

LOGO [g811852ex10_242p01.jpg]

BUSINESS PURPOSE PROMISSORY NOTE

 

Date:    July 29, 2014 Loan Number:    1000139244 Amount:    $4,838,400.00

This Note is executed together with the Loan and Security Agreement referencing
the Loan Number referred to above (“Loan and Security Agreement”) and is

executed at  

Houston

  ,  

Texas

    (City)     (ST)  

For value received, receipt of which is hereby acknowledged, the undersigned
(“Borrower”) promises to pay to the order of JPMORGAN CHASE BANK, N.A.
(“Lender”) in lawful money of the United States of America at Lender’s principal
office or at such other place as Lender may designate from time to time, in
lawful money of the United States of America, the principal sum of Four Million
Eight Hundred Thirty-Eight Thousand Four Hundred and 00/100ths Dollars
($4,838,400.00), or such lesser portion thereof as may have from time to time
been disbursed to, or for the benefit of Borrower, and as remains unpaid
pursuant to the books or records of Lender, together with interest at the
Interest Rate set forth below on the unpaid balance of principal advanced from
the date(s) of disbursement until paid in full as set forth below. Principal
sums(s) disbursed and repaid will not be available for redisbursement. Interest
shall be calculated on a 360 day year basis with each month consisting of 30
days.

Interest Rate: Three and 40/100ths percent (3.40%) per annum

1. The term of this Note (“Base Term”) begins on the Commencement Date and
continues for the number of months after the Commencement Date as stated in
Section 2 below. The Commencement Date is the date that Lender accepts this Note
by initially disbursing principal hereunder.

2. During the Base Term, Borrower shall pay installments of principal and
interest in the amounts and on the dates stated below:

(a) Base Term: 60 months

(b) Amount of each installment payment due during the Base Term (includes
principal and interest)

60         Monthly @                             $87,802.43

(c) The first installment payment during the Base Term shall be paid one month
after the Commencement Date and all subsequent installment payments shall be
paid on the same day of each month thereafter until paid in full.

3. On or before the date of this Note, Borrower shall pay a set-up/filing fee in
the amount of $0.00.

4. Payments shall be allocated between principal, interest and fees, if any, in
the discretion of Lender. Borrower may not prepay the principal sum. Borrower’s
obligation to pay all installment payments and all other amounts payable under
this Note is absolute and unconditional under any and all circumstances and
shall not be affected by any circumstances of any character including, without
limitation, (a) any setoff, claim, counterclaim, defense or reduction which
Borrower may have at any time against Lender or any other party for any reason,
or (b) any defect in the condition, design or operation of, any lack of fitness
for use of, any damage to or loss of, or any lack of maintenance or service for
any of the Equipment except as required in the Loan Agreement.

5. This Note is entitled to the benefits, and is subject to the terms and
requirements of, the Loan Agreement executed by Borrower and Lender, which Loan
Agreement, among other things, (a) provides for the making of the loan evidenced
hereby, and (b) provides for events of default, acceleration and other remedies.
Borrower waives presentment, demand, protest or notice of any kind in connection
with this Note.

 

Eastern Oil Well Service Company - Promissory Note



--------------------------------------------------------------------------------

6. THE INTERPRETATION, CONSTRUCTION AND VALIDITY OF THIS NOTE SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF OHIO. INTEREST TO BE CHARGED BY THE LENDER SHALL BE
GOVERNED BY FEDERAL LAW (INCLUDING WITHOUT LIMITATION 12 U.S.C. SECTION 85 AND
1831u) AND THE LAW OF THE STATE OF OHIO, WHERE THE MAIN OFFICE OF THE LENDER IS
LOCATED. LENDER AND BORROWER IRREVOCABLY CONSENT TO THE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT IN OHIO, AND WAIVE ALL RIGHTS TO TRIAL BY JURY, IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER
PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
RELATED TO THIS INSTRUMENT.

 

EASTERN OIL WELL SERVICE COMPANY (Borrower) By:   LOGO [g811852ex10_242p02a.jpg]
 

 

  Beverly A. Cummings Title:  

Executive Vice President

EOWS MIDLAND COMPANY (Borrower) By:   LOGO [g811852ex10_242p02b.jpg]  

 

  Beverly A. Cummings Title:  

Executive Vice President

SOUTHWEST OILFIELD CONSTRUCTION COMPANY (Borrower) By:   LOGO
[g811852ex10_242p02c.jpg]  

 

  Beverly A. Cummings Title:  

Executive Vice President

 

Page 2 of 2